  Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 1 of 12 PageID #: 68




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
     Plaintiff,                                        )
                                                       )
 v                                                     ) No. 4: 1 9-cr-842 SRC-SPM
                                                       )
 CLINT BAER,                                           )
                                                       )
     Defendzrnt.                                       )


                                      GUILTY PLEA AGRE,EMENT

        Come now the parties and hereby agree, as follows:

1.      PARTIES:

        The parties are the defendant Clint Baer, represented by defense counsel Lucy Liggett,

and the United States of America (hereinafter "United States" or "Government"), represented by

the Office of the United States Attomey for the Eastern District of Missouri. This agreement

does not, and is not intended to, bind any govemmental office or agency other than the United

States Attorney for the Eastern   District of Missouri. The Court is neither aparty to nor bound by

this agreement.

2.      GUILTY PLEA:

        Pursuant to Rule 11(c)(l)(A), Federal Rules of Criminal Procedure, in exchange for the

defendant's voluntary plea of guilty to Count One of the charge, the Government agrees that no

further federal prosecution will be brought in this District relative to the offense detailed in the

Indictment, of which the Government is aware at this time.

        In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level

analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty


                                                   I
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 2 of 12 PageID #: 69




plea. The parties further agree that either party may request a sentence above or below the U.S.

Sentencing Guidelines range (combination of Total Offense Level and Criminal History

Category) ultimately determined by the Court pursuant to any chapter of the Guidelines and Title

18, United States Code, Section 3553(a). The parties further agree that notice of any such request

will   be given no later than ten days prior to sentencing and that said notice shall specify the legal

and factual bases for the request.

3.        ELEMENTS:

          As to Count One, the defendant admits to knowingly violating Title 18, United States

Code, Section 2422(b), and admits there is a factual basis for the plea and further fully

understands that the elements of the crime are:

          (1) The defendant knowingly used    a computer   to attempt to entice an individual under

             the age of 18 years;

         (2) The defendant believed that such individual was less than eighteen 18 of age;

         (3) If the sexual activity had occurred, the defendant could have been charged with     a


             criminal offense under the laws of Missouri.

4.       FACTS:

         The parties agree that the facts in this case are as follows and that the Government would

prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

considered as relevant conduct pursuant to Section 1B1.3:

         In March 2019, an undercover FBI employee ("UCE") began engaging in online chats

with Baer via a social networking site. Baer and the UCE had numerous detailed conversations

over several months regarding sexual fantasies involving incest and minors. Baer suggested

meeting the UCE to engage in sexual intercourse with the UCE's 14 year old daughter. On



                                                    2
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 3 of 12 PageID #: 70




October 1,2019, Baer suggested a lunch meeting with the UCE and the UCE's daughter with the

iutent of having sexual intercourse with the UCE's 14 year old daughter.

        On October 7,2019, Baer drove approximately an hour and ten minutes from Centralia,

MO to Wentzville, MO to meet the UCE and the UCE's daughter. During the drive from

Centralia, MO to Wentzville, MO, Baer exchanged text messages with the UCE posing as the 14

year old daughter. In these messages, Baer discusses his intention to have sexual intercourse with

the 14 year old minor. Baer arrived at an agreed upon restaurant in Wentzville, MO to meet the

UCE and the UCE's 74 year old daughter. After meeting the UCE and purchasing food for the

UCE's 14 year old daughter, Baer and the UCE walked from the restaurant toward      a nearby hotel


where Baer believed the UCE's 14 year old daughter was waiting to meet him and engage in

sexual intercourse. Baer was arrested by law enforcement shortly thereafter.




5.     STATUTORY PENALTIES:

       The defendant fully understands that for Count I, the maximum possible penalty provided

by law to which the defendant is pleading guilty, is imprisonment of not less than l0 years, a fine

of not more than $250,000, or both such imprisonment and fine. The Court shall also impose a

period of supervised release of not less than 5 years nor more than life.

6.     U. S. SENTENCING GUIDELINES: 2018 MANUAL:

       The defendant understands that this offense is affected by the U. S. Sentencing

Guidelines and the actual sentencing range is determined by both the Total Offense Level and

the Criminal History Category. The parties agree that the following are the U.S. Sentencing

Guidelines Total Offense Level provisions that apply.

       a.      Chapter 2 Offense Conduct:



                                                 J
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 4 of 12 PageID #: 71




               (1)     Base Offense Level: The parties agree that the base offense level is 28, as

found in Section 2G1.3(a)(3).

               (2)     Specific Offense Characteristics: The parties agree that the following

Specific Offense Characteristics apply:

               (1) Because the offense involved the use of a computer to attempt to entice the

minor to engage in prohibited sexual conduct, the total offense level increases by 2 levels under

Section 2G1.3(b)(3).

       b.      Chapter 3 Adiustments:

               (1) Acceptance of Responsibilitv: The parties agree that three levels should be

deducted pursuant to Section 3E1.1(a) and (b), because the defendant has clearly demonstrated

acceptance of responsibility and timely notified the Government of the defendant's intention to

plead guilty. The parties agree that the defendant's eligibility for this deduction is based upon

information presently known. If subsequent to the taking of the guilty plea the Government

receives new evidence of statements or conduct by the defendant which      it believes   are

inconsistent with defendant's eligibility for this deduction, the Government may present said

evidence to the court, and argue that the defendant should not receive all or part   ofthe deduction

pursuant to Section 3E1.1, without violating the plea agreement.

               (2)     Other Adiustments: The parties agree that the following additional

adjustments apply: none.

       c.      Estimated Total Offense Level: The parties estimate that the Total Offense

Level is twenty-seven (27).

       f.      Criminal History: The determination of the defendant's Criminal History

Category shall be left to the Court. Either party may challenge, before and at sentencing, the



                                                 4
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 5 of 12 PageID #: 72




finding of the Presentence Report   as to the defendant's   criminal history and the applicable

category. The defendant's criminal history is known to the defendant and is substantially

available in the Pretrial Services Report.

          g.     Effect of Parties' U.S. Sentencins Guidelines Analysis: The parties agree that

the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

the plea agreement.

7.       WAIVER OF APPEAL AND POST .CONVICTION RIGHTS:

         a.      Appeal: The defendant has been fully apprised by defense counsel of the

defendant's rights concerning appeal and fully understands the right to appeal the sentence under

Title   18, United States Code, Section 3742.

                 (1)    Non-Sentencing Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant

is pleading guilty and whether defendant's conduct falls within the scope of the statute(s).

                 (2)    Sentencing Issues: In the event the Court accepts the plea, accepts the

U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a

Sentencing Guidelines range, sentences the defendant within or below that range, then, as part      of
this agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

Similarly, the Government hereby waives all rights to appeal all sentencing issues other than




                                                  5
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 6 of 12 PageID #: 73




Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

sentences the defendant   within or above that range.

       b.        Habeas Cornus: The defendant agrees to waive all rights to contest the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance ofcounsel.

       c.        Risht to Records: The defendant waives all rights, whether asserted directly or

by a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be

sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the

Privacy Act, Title 5, United States Code, Section 552(a).

8.     OTHER:

       a.        Disclosures Required by the United States Probation Office: The defendant

agrees to   truthfully complete and sign forms   as required by the   United States Probation Office

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the Government.

       b.        Civil or Administrative Actions not Barred; Effect on Other Governmental

Asencies: Nothing contained herein limits the rights and authority of the United States to take

any civil, tax, immigratiorVdeportation or administrative action against the defendant.

       c.        Supervised Release: Pursuant to any supervised release term, the Court will

impose standard conditions upon the defendant and may impose special conditions related to the

crime defendant committed. Some of these special conditions may include that defendant not

possess a computer or intemet access, that defendant not have contact       with minors without the



                                                    6
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 7 of 12 PageID #: 74




authorization of the Probation Officer, that defendant participate in sexual offender counseling

and that defendant not maintain a post office box. In addition, as a condition of supervised

release, defendant shall          initially register with the state sex offender registration in Missouri, and

shall also register with the state sex offender registration agency in any state where defendant

resides, is employed, works, or is a student, as directed by the Probation Off,rcer. The defendant

shall comply with all requirements of federal and state sex offender registration laws.

            These and any other special conditions imposed by the Court            will   be restrictions with

which defendant will be required to adhere. Violation of the conditions of supervised release

resulting in revocation may require the defendant to serve            a   term of imprisonment equal to the

length of the term of supervised release, but not greater than the term set forth in Title 18, United

States Code, Section 3583(e)(3), without credit for the time served after release. The defendant

understands that parole has been abolished.

            d.     Mandatory Special Assessment: Pursuant to Title              18 ,   United States Code,

Section 3013, the Court is required to impose a mandatory special assessment of $100 per count

for   a   total of $ 100, which the defendant agrees to pay at the time of sentencing. Money paid by

the defendant toward any restitution or fine imposed by the Court shall be first used to pay any

unpaid mandatory special assessment.

            Pursuant to   Title   18, United States Code, Section 3014,      for offenses occurring on or after

May 29,2015, and before September 30,2021, the Court is required to impose an assessment of

$5,000 on any non-indigent defendant convicted ofan offense under                 -
                   (1)       Chapter 77 (relatingto peonage, slavery, and trafficking in persons,
                             including, but not limited to, 18 U.S.C. $ 1591 (Sex trafficking of children
                             by force, fraud, or coercion));

                   (2)       Chapter l09A (relating to sexual abuse);


                                                           7
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 8 of 12 PageID #: 75




                 (3)       Chapter 1 10 (relating to sexual exploitation and other abuse of children,
                           including, but not limited to, 18 U.S.C. $2251(a) (production of child
                           pornography) and 18 U.S.C. 5 2252A (transportation, distribution, receipt,
                           possession, or access with the intent to view child pornography));


                 (4)   .   Chapter 117 (relating to transportation for illegal sexual activity and
                           related crimes, including, but not limited to, 18 U.S.C. S 2422(b)
                           (enticement of a child) and 1 8 U.S.C. 5 2423 (transportation of minors));
                           or

                 (5)       Section 274 of the Immigration and Nationality Act (8 U.S.C. 1324)
                           (relating to human smuggling), unless the person induced, assisted, abetted
                           or aided only an individual who at the time of such action was the alien's
                           spouse, parent, son, or daughter (and no other individual) to enter the
                           United States in violation of the law.

         The assessment imposed under 18 U.S.C. $ 3014 is in addition to the mandatory special

assessment imposed under 18 U.S.C. $ 3013.

         e.      Possibilitv of Detention: The defendant shall be subject to immediate detention

pursuant to the provisions of     Title   18, United States Code, Section 3143.

         f.                                                                                 The Court may

impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration

and costs of supervision. The defendant agrees that any fine or restitution imposed by the Court

will   be due and payable immediately. Pursuant to        Title   18, United States Code, Sections   3663A

and2259, an order of restitution is mandatory for all crimes listed in Sections 3663A(c) and

2259. Regardless of the Count of conviction, the amount of mandatory restitution imposed shall

include all amounts allowed by Sections 3663A(b) and2259 and the amount of loss agreed to by

the parties, including all relevant conduct loss. The defendant agrees to provide        full restitution to

all victims of all charges in the indictment without regard to the count or counts to which the

defendant has agreed to plead guilty. Under Section 2259(c)(3), the minimum amount              of


                                                      8
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 9 of 12 PageID #: 76




restitution per victim for each count of conviction is $3000 for crimes occurring on and after

December 7,2018.

        g.      Forfeiture: The defendant knowingly and voluntarily waives any right, title, and

interest in all items seized by law enforcement officials during the course of their investigation,

whether or not they are subject to forfeiture, and agrees not to contest the vesting of title of such

items in the United States. The defendant agrees that said items may be disposed of by law

enforcement officials in any manner.

        9.      ACKNOWLEDGMENT AND W                           OF'THE DEFENDANT'S

RIGHTS:

        In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be

tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the Government to prove the elements of the offenses charged against the defendant

beyond a reasonable doubt; the right not to testifu; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-

examine adverse witnesses; the right to testify and present evidence and the right to compel the

attendance of witnesses. The defendant further understands that by this guilty plea, the defendant

expressly waives all the rights set forth in this paragraph.

        The defendant fully understands that the defendant has the right to be represented by

counsel, and ifnecessary, to have the Court appoint counsel      attrial   and at every other stage   of

the proceeding. The defendant's counsel has explained these rights and the consequences ofthe

waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial



                                                   9
 Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 10 of 12 PageID #: 77




will, in fact, occur   and that the only action remaining to be taken in this case is the imposition   of

the sentence.

        Defendant understands that by pleading guilty, defendant will be subject to federal and

state sex offender registration requirements, and that those requirements may apply for life. The

defendant understands that defendant must keep said registrations current, shall notify the state

sex offender registration agency or agencies of any changes to defendant's name, place        of

residence, employment, or student status, or other relevant information. Defendant shall comply

with requirements to periodically veriff in person said sex offender registration information.

Defendant understands that defendant will be subject to possible federal and state penalties for

failure to comply with any such sex offender registration requirements. If defendant resides in

Missouri following release from prison, defendant will be subject to the registration requirements

of Missouri state law. Defendant further understands that, under l8 U.S.C. $ 4042(c), notice will

be provided to certain law enforcement agencies upon release from confinement following

conviction. Defense counsel has advised the defendant of the possible sex offender registration

consequences resulting from the plea.

        Defendant knowingly and voluntary waives any rights and defenses defendant may have

under the Excessive Fines Clause of the Eight Amendment to the United States Constitution to

the forfeiture of property in this proceeding or any related civil proceeding, special or other

assessment, and any order of restitution.

        If the defendant is not a U.S. citizen, the guilty plea could impact defendant's

immigration status or result in deportation. In particular, if any crime to which defendant is

pleading guilty is an "aggravated felony" as defined by Title 8, United States Code, Section

1101(a)(a3), removal or deportation is presumed mandatory. Defense counsel has advised the



                                                    10
Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 11 of 12 PageID #: 78




defendant of the possible immigration consequences, including deportation, resulting from the

plea.

        The defendant is fully satisfied with the representation received from defense counsel.

The defendant has reviewed the Government's evidence and discussed the Govemment's case

and all possible defenses and defense witnesses with defense counsel. Defense counsel has

completely and satisfactorily explored all areas which the defendant has requested relative to the

Government's case and any defenses.

10.     VOLUIITARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

        This document constitutes the entire agreement between the defendant and the

Government, and no other promises or inducements have been made, directly or indirectly, by

any agent of the Government, including any Department of Justice attorney, concerning any plea

to be entered in this case. In addition, the defendant states that no person has, directly or

indirectly, threatened or coerced the defendant to do or refrain from doing anything in

corurection with any aspect of this case, including entering a plea of guilty.

        The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the

defendant's own free   will   and that the defendant is, in fact, guilty.

11.     CONSEOUENCES OF POST.PLEA MISCONDUCT:

        After pleading guilty and before sentencing, if defendant commits any crimes, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The Government may also, in



                                                     11
Case: 4:19-cr-00842-SRC Doc. #: 44 Filed: 10/26/20 Page: 12 of 12 PageID #: 79




           irc discr€tioq proceed witb this agrwrne,nt and may advooate for any scntencing position

   supported by the facts, including but not limited to obstnraion ofjustice and denial     of
   acceptance of rcsponsibi   lity.

   12.

          Pursuant to Rule I l(c) and (d), Federal Rules of Criminal Procedure, the defcndanr

   undcrstands that there   will   be no i.ight to withdraw the plea cntepd undcr this agrsement, except

   whcre the Court rejeqts thosc portions of the plca agrccment which dcal wittr charges the

   Government agrees to dismiss or not to bring.




                                                                   Collins,       I
                                                            Assistant Unitcd States Attorney

                                                                           \

         Date




                                                           Lucy
                                                           Attomey
                                                                                         ho
